DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-5, 7, 9, 11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa US PGPub. 2013/0082401. 	Regarding claim 1, Fukasawa teaches a semiconductor device (1, fig. 1) [0021], comprising:  	a first sub chip (20, fig. 1) [0021, 0026] comprising a first substrate (21, fig. 1) [0025] and a first plurality of interconnection lines (22, fig. 1) [0027] on the first substrate (21);  	a second sub chip (10, fig. 1) [0022, 0023] comprising a second substrate (11, fig. 1) [0022] and a second plurality of interconnection lines (12, fig. 1) [0024] on the second substrate (11), wherein the second sub chip (10) is stacked on the first sub chip (20), and wherein the first plurality of interconnection lines (22) of the first sub chip (20) and the second plurality of interconnection lines (12) of the second sub chip (10) are between the first (20) and second substrates (10); and  	a through contact (40, fig. 1) [0021] extending from the second substrate (11) toward the first sub chip (20) to electrically connect the first (20) and second sub chips (10) to each other, wherein the second plurality of interconnection lines (12) of the second sub chip (10) comprises a first interconnection line (12top, examiner’s fig. 1) with a first opening (OP1, examiner’s fig. 1) and a second interconnection line (12bottom, examiner’s Fig. 1) with a second opening (OP2, examiner’s fig. 1), wherein a center (C2, examiner’s fig. 1) of the second opening (OP2) is horizontally offset from a center (C1, examiner’s fig. 1) of the first opening (OP1) in a direction parallel to the first substrate (21) and the second substrate (11), and wherein the through contact (40) comprises an auxiliary contact (40) that extends in the first opening (OP1) and the second opening (OP2) toward the first sub chip (20) (Fukasawa, fig. 1).
    PNG
    media_image1.png
    932
    1304
    media_image1.png
    Greyscale
                                                    Examiner’s Fig. 1
 	Regarding claim 2, Fukasawa teaches the semiconductor device of claim 1, wherein the auxiliary contact (40) has a first width (W41, examiner’s fig. 1) in the first opening (OP1), wherein the auxiliary contact (40) has a second width (W42, examiner’s fig. 1) in the second opening (OP2), and wherein the second width (W42) is less than the first width (W41) (Fukasawa, fig. 1). 	Regarding claim 3, Fukasawa teaches the semiconductor device of claim 1, wherein a bottom portion of the auxiliary contact (40) comprises a planar shape, and wherein an overlap region between the first opening (OP1) and the second opening (O2) comprises the planar shape (Fukasawa, fig. 1). 	Regarding claim 4, Fukasawa teaches the semiconductor device of claim 1, further comprising: transistors [0023] on a first (bottom) surface of the second substrate (11) on which transistors are formed, wherein the second substrate (11) comprises a second (top) surface opposite to the first (bottom) surface, and wherein the through contact (40) vertically extends from the second (top) surface of the second substrate (11) toward the first sub chip (20) (Fukasawa, fig. 1). 	Regarding claim 5, Fukasawa teaches the semiconductor device of claim 1, wherein the through contact (40) further comprises a main contact (40-30, examiner’s fig. 2) electrically connected to an uppermost interconnection line (22) of the first sub chip (20) (Fukasawa, fig. 1).
    PNG
    media_image2.png
    932
    1304
    media_image2.png
    Greyscale
                                                       Examiner’s Fig. 2
 	Regarding claim 7, Fukasawa teaches the semiconductor device of claim 5, wherein the main contact (40-30) is in contact (indirect contact, through 40, fig. 1) with the first interconnection line (22) and the second interconnection line (12) (Fukasawa, fig. 1). 	Regarding claim 9, Fukasawa teaches the semiconductor device of claim 1, wherein the auxiliary contact (40) has a first width (W41) in the first opening (OP1), wherein the auxiliary contact (40) has a second width (W42) that is less than the first width(W42) in the second opening (OP2), and wherein the second width (W42) of the auxiliary contact (40) decreases (tapered shape, fig. 1) with increasing distance from the first opening (OP1) (Fukasawa, fig. 1). 	Regarding claim 11, Fukasawa teaches a semiconductor device (1, fig. 1) [0021], comprising:  	a first substrate (21, fig. 1) [0025];  	a lower interconnection line (22, fig. 1) [0027] on the first substrate (21) and an upper interconnection line (12, fig. 1) [0024] on the lower interconnection line (21); and  	a through contact (40, fig. 1) [0021] vertically extending from the upper interconnection line (12) to the lower interconnection line (22) to electrically connect the upper (12) and lower interconnection lines (22) to each other, wherein the upper interconnection line (12) comprises a first interconnection line (12bottom, examiner’s fig. 1) having a first opening (OP2, examiner’s fig. 1), and a second interconnection line (12top, examiner’s fig. 1) on the first interconnection line (12bottom) and having a second opening (OP1), wherein a center (C2) of the second opening (OP2) is horizontally offset from a center (C1) of the first opening (OP1) in a direction parallel to the first substrate (21), wherein the through contact (40) comprises: an auxiliary contact extending in the second opening (OP2) and the first opening (OP1) and toward the first substrate (21); and  	a main contact (40-30, examiner’s fig. 2) electrically connected to the lower interconnection line (22) (Fukasawa, fig. 1). 	Regarding claim 13, Fukasawa teaches the semiconductor device of claim 11, wherein the auxiliary contact (40) has a first width (W42, examiner’s fig. 1) in the first opening (OP1), wherein the auxiliary contact (40) has a second width (W41, examiner’s fig. 1) in the second opening (O2), and wherein the first width (W42) is less than the second width (W41) (Fukasawa, fig. 1). 	Regarding claim 14, Fukasawa teaches the semiconductor device of claim 11, further comprising: a second substrate (11, fig. 1) [0022] on the upper interconnection line (12), wherein the through contact (40) extends from the second substrate (11) to the lower interconnection line (22) through the upper interconnection line (12) (Fukasawa, fig. 1). 	Regarding claim 15, Fukasawa teaches the semiconductor device of claim 11, wherein a bottom portion of the auxiliary contact (40) comprises a planar shape, and wherein an overlap region (examiner’s fig. 1) between the first opening (OP1) and the second opening (OP2) comprises the planar shape (Fukasawa, fig. 1). 	Regarding claim 16, Fukasawa teaches a method of fabricating a semiconductor device (1, fig. 1) [0021], comprising:  	forming a first sub chip (20, fig. 1) [0021, 0026] including a first substrate (21, fig. 1) [0025] and a first plurality of interconnection lines (22, fig. 1) [0027] on the first substrate (21);  	forming a second sub chip (10, fig. 1) [0022, 0023] including a second substrate (11, fig. 1) [0022] and a second plurality of interconnection lines (12, fig. 1) [0024] on the second substrate (11);  	stacking the first sub chip (20) and the second sub chip (10) to face each other;  	forming a through contact hole (40, fig. 1) [0021] to penetrate the second sub chip (10) and to expose an uppermost interconnection line (22) of the first plurality of interconnection lines (22) of the first sub chip (20); and  	forming a through contact (40) in the through contact hole (40), wherein the forming the second sub chip (10) comprises:  	forming a first interconnection line (12top, examiner’s fig. 1) of the second plurality of interconnection lines (12) on the second substrate (11) to have a first opening (OP1, examiner’s fig. 1); and  	forming a second interconnection line (12bottom, examiner’s fig. 1) on the first interconnection line (12) to have a second opening (OP2 examiner’s fig. 1) that is horizontally offset from the first opening (OP1), wherein the forming the through contact hole (40) comprises forming an auxiliary contact hole (40) extending in the first opening (OP1) and the second opening (OP2) (Fukasawa, fig. 1). 	Regarding claim 18, Fukasawa teaches the method of claim 16, wherein the auxiliary contact (40) hole has a first width (W41, examiner’s fig. 1) in the first opening (OP1), wherein the auxiliary contact hole (40) has a second width (W42, examiner’s fig. 1) in the second opening (OP2), and wherein the second width (W42) is less than the first width (W41) (Fukasawa, fig. 1). 	Regarding claim 19, Fukasawa teaches the method of claim 16, wherein a bottom portion of the auxiliary contact hole (40) comprises a planar shape, and wherein an overlap region (examiner’s fig. 1) between the first opening (OP1) and the second opening (OP2) comprises the planar shape  (Fukasawa, fig. 1). 	Regarding claim 20, Fukasawa teaches the method of claim 16, further comprising: an insertion layer (30, fig. 1) [021] that is between the first sub chip (20) and the second sub chip (10) and that physically connects the first sub chip (20) to the second sub chip (10)(Fukasawa, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa US PGPub. 2013/0082401 as applied to claim 1 above, and further in view of Takahashi et al. US PGPub. 2011/0233702. 	Regarding claim 8, Fukasawa does not teach the semiconductor device of claim 1, wherein the second sub chip (10) further comprises photoelectric conversion devices in the second substrate (11), and wherein the first sub chip(20)  further comprises memory transistors on the first substrate (21). 	However, Takahashi teaches a semiconductor device (fig. 4 and 6) wherein the second sub chip (31, fig. 4) [0112] further comprises photoelectric conversion devices [0112] in the second substrate (31, fig. 4) [0112], and wherein the first sub chip (25, fig. 6) [0098]  further comprises memory transistors [0177] on the first substrate (46, fig. 6) [0120]) (Takahashi et al., fig. 4 and 6). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the first and second sub chips of Fukasawa for the first and second sub chips of Takahashi because such chips are well-known in the art and such material/structure are art recognized and suitable for the intended purpose of making an imaging apparatus with high performance (Takahashi et al., [0015]) (see MPEP 2144.07).
 	                               Allowable Subject Matter
Claims 6, 10, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	the semiconductor device wherein “a level of a bottom surface of the auxiliary contact is higher than a level of a bottom surface of the main contact” as recited in claims 6 and 12, and in combination with the rest of the limitations of claims 1 and 5, and claim 11, respectively; 	the semiconductor device further comprising “an insertion layer that is between the first sub chip and the second sub chip and physically connects the first sub chip to the second sub chip, wherein a level of a bottom surface of the auxiliary contact is higher than a level of a bottom surface of the insertion layer and is lower than a level of a top surface of the insertion layer” a recited in claim 10 and in combination with the rest of the limitations of claim 1; and  	a method wherein “the forming the through contact hole further comprises: forming a main contact hole to expose a first side surface of the first interconnection line, a second side surface of the second interconnection line, and the uppermost interconnection line of the first sub chip, wherein a level of a bottom surface of the auxiliary contact hole is higher than a level of a bottom surface of the main contact hole” as recited in claim 17 and in combination with the rest of the limitations of claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-20 of U.S. Patent No. 11,049,814.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the current application are broader and therefore anticipated by claims 1-10 and 16-20 of patent no. 11,049,814. 	See table below for the comparison of claims of current application and claims of the patent.
               Current Application
       Patent No. 11,049,814
1. A semiconductor device, comprising: a first sub chip comprising a first substrate and a first plurality of interconnection lines on the first substrate; a second sub chip comprising a second substrate and a second plurality of interconnection lines on the second substrate, wherein the second sub chip is stacked on the first sub chip, and wherein the first plurality of interconnection lines of the first sub chip and the second plurality of interconnection lines of the second sub chip are between the first and second substrates; and a through contact extending from the second substrate toward the first sub chip to electrically connect the first and second sub chips to each other, wherein the second plurality of interconnection lines of the second sub chip comprises a first interconnection line with a first opening and a second interconnection line with a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening in a direction parallel to the first substrate and the second substrate, and wherein the through contact comprises an auxiliary contact that extends in the first opening and the second opening toward the first sub chip.
1. A semiconductor device, comprising: a first sub chip comprising a first substrate and a first plurality of interconnection lines on the first substrate; a second sub chip comprising a second substrate and a second plurality of interconnection lines on the second substrate, wherein the second sub chip is stacked on the first sub chip, and wherein the first plurality of interconnection lines of the first sub chip and the second plurality of interconnection lines of the second sub chip are between the first and second substrates; and a through contact extending from the second substrate toward the first sub chip to electrically connect the first and second sub chips to each other, wherein the second plurality of interconnection lines of the second sub chip comprises a first interconnection line with a first opening and a second interconnection line with a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening in a direction parallel to the first substrate and the second substrate,         wherein the through contact comprises an auxiliary contact that extends in the first opening and the second opening toward the first sub chip, 
2. The semiconductor device of claim 1, wherein the auxiliary contact has a first width in the first opening, wherein the auxiliary contact has a second width in the second opening, and wherein the second width is less than the first width.
2. The semiconductor device of claim 1, wherein the auxiliary contact has a first width in the first opening, wherein the auxiliary contact has a second width in the second opening, and wherein the second width is less than the first width.
	
3. The semiconductor device of claim 1, wherein a bottom portion of the auxiliary contact comprises a planar shape, and wherein an overlap region between the first opening and the second opening comprises the planar shape.
3. The semiconductor device of claim 1, wherein a bottom portion of the auxiliary contact comprises a planar shape, and wherein an overlap region between the first opening and the second opening comprises the planar shape.
4. The semiconductor device of claim 1, further comprising: transistors on a first surface of the second substrate on which transistors are formed, wherein the second substrate comprises a second surface opposite to the first surface, and wherein the through contact vertically extends from the second surface of the second substrate toward the first sub chip.
4. The semiconductor device of claim 1, further comprising: transistors on a first surface of the second substrate on which transistors are formed, wherein the second substrate comprises a second surface opposite to the first surface, and wherein the through contact vertically extends from the second surface of the second substrate toward the first sub chip.

5. The semiconductor device of claim 1, wherein the through contact further comprises a main contact electrically connected to an uppermost interconnection line of the first sub chip.
5. The semiconductor device of claim 1, wherein the through contact further comprises a main contact electrically connected to an uppermost interconnection line of the first sub chip.


6. The semiconductor device of claim 5, wherein a level of a bottom surface of the auxiliary contact is higher than a level of a bottom surface of the main contact.
6. The semiconductor device of claim 5, wherein the level of the bottom surface of the auxiliary contact is higher than a level of a bottom surface of the main contact.
	
7. The semiconductor device of claim 5, wherein the main contact is in contact with the first interconnection line and the second interconnection line.
7. The semiconductor device of claim 5, wherein the main contact is in contact with the first interconnection line and the second interconnection line.


8. The semiconductor device of claim 1, wherein the second sub chip further comprises photoelectric conversion devices in the second substrate, and wherein the first sub chip further comprises memory transistors on the first substrate.
8. The semiconductor device of claim 1, wherein the second sub chip further comprises photoelectric conversion devices in the second substrate, and wherein the first sub chip further comprises memory transistors on the first substrate.


9. The semiconductor device of claim 1, wherein the auxiliary contact has a first width in the first opening, wherein the auxiliary contact has a second width that is less than the first width in the second opening, and wherein the second width of the auxiliary contact decreases with increasing distance from the first opening.
9. The semiconductor device of claim 1, wherein the auxiliary contact has a first width in the first opening, wherein the auxiliary contact has a second width that is less than the first width in the second opening, and wherein the second width of the auxiliary contact decreases with increasing distance from the first opening.

	
10. The semiconductor device of claim 1, further comprising: an insertion layer that is between the first sub chip and the second sub chip and physically connects the first sub chip to the second sub chip, wherein a level of a bottom surface of the auxiliary contact is higher than a level of a bottom surface of the insertion layer and is lower than a level of a top surface of the insertion layer.
10. The semiconductor device of claim 1, further comprising: an insertion layer that is between the first sub chip and the second sub chip and physically connects the first sub chip to the second sub chip, wherein the level of the bottom surface of the auxiliary contact is higher than a level of a bottom surface of the insertion layer and is lower than a level of a top surface of the insertion layer.	
11. A semiconductor device, comprising: a first substrate; a lower interconnection line on the first substrate and an upper interconnection line on the lower interconnection line; and a through contact vertically extending from the upper interconnection line to the lower interconnection line to electrically connect the upper and lower interconnection lines to each other, wherein the upper interconnection line comprises a first interconnection line having a first opening, and a second interconnection line on the first interconnection line and having a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening in a direction parallel to the first substrate, wherein the through contact comprises: an auxiliary contact extending in the second opening and the first opening and toward the first substrate; and a main contact electrically connected to the lower interconnection line.
16. A semiconductor device, comprising: a first substrate; a lower interconnection line on the first substrate and an upper interconnection line on the lower interconnection line; and a through contact vertically extending from the upper interconnection line to the lower interconnection line to electrically connect the upper and lower interconnection lines to each other, wherein the upper interconnection line comprises a first interconnection line having a first opening, and a second interconnection line on the first interconnection line and having a second opening, wherein a center of the second opening is horizontally offset from a center of the first opening in a direction parallel to the first substrate, wherein the through contact comprises: an auxiliary contact extending in the second opening and the first opening and toward the first substrate; and a main contact electrically connected to the lower interconnection line, 
12. The semiconductor device of claim 11, wherein a level of a bottom surface of the auxiliary contact is higher than a level of a bottom surface of the main contact.
17. The semiconductor device of claim 16, wherein the level of the bottom surface of the auxiliary contact is higher than a level of a top surface of the lower interconnection line.
13. The semiconductor device of claim 11, wherein the auxiliary contact has a first width in the first opening, wherein the auxiliary contact has a second width in the second opening, and wherein the first width is less than the second width.
18. The semiconductor device of claim 16, wherein the auxiliary contact has a first width in the first opening, wherein the auxiliary contact has a second width in the second opening, and wherein the first width is less than the second width.
14. The semiconductor device of claim 11, further comprising: a second substrate on the upper interconnection line, wherein the through contact extends from the second substrate to the lower interconnection line through the upper interconnection line.
19. The semiconductor device of claim 16, further comprising: a second substrate on the upper interconnection line, wherein the through contact extends from the second substrate to the lower interconnection line through the upper interconnection line.

	
15. The semiconductor device of claim 11, wherein a bottom portion of the auxiliary contact comprises a planar shape, and wherein an overlap region between the first opening and the second opening comprises the planar shape.
20. The semiconductor device of claim 16, wherein a bottom portion of the auxiliary contact comprises a planar shape, and wherein an overlap region between the first opening and the second opening comprises the planar shape.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892